Citation Nr: 0723388	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-20 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for a nervous 
condition (also claimed as a mental health condition.)  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied the issue on appeal.

The veteran testified before the undersigned at a hearing 
held at the RO in February 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The issue in this case is whether the veteran has submitted 
new and material evidence to reopen his claim of service 
connection for a nervous condition.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a 


service connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Generally, a claimant is seeking to 
reopen a finally denied claim for service connection because 
there is either no evidence on one or more of the three 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam), elements to establish service 
connection or insufficient evidence on one or more of these 
elements.  

In this case, the last denial for service connection for a 
nervous condition was in December 2001.  A December 2001 
rating decision denied service connection on the basis that 
no new and material evidence had been received to reopen the 
claim.  It was noted that the additional evidence received 
consisted of VA treatment records for paranoid schizophrenia, 
indicating that it had been diagnosed in 1991, but not 
associating it with service.  As such, the veteran must now 
be advised that in his case, to satisfy the requirement of 
submitting new and material evidence, he must submit 
competent evidence that he has a mental disability that is 
related to his active service.  Medical records or medical 
opinions are usually required to show this relationship.  See 
Kent, supra; 38 C.F.R. § 3.156(a) (2006).  

An underlying issue in this case is whether the veteran has 
been adequately assisted in claim development.  At his 
hearing before the undersigned, the representative argued 
that the case must be remanded to obtain records of the 
Social Security Administration (or SSA) pertinent to the 
veteran.  A July 2004 letter from the SSA to the veteran 
advises that he was approved for disability effective in 
August 1992 with the diagnosis of affective disorder.  The VA 
requested the SSA medical 


records for the veteran in July 2004, October 2004, and 
November 2004, without success.  As noted, in March 2005, the 
RO found that no new and material evidence had been received 
to reopen the claim.  

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency, such as the SSA.  VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  Here, the Board sees no finding in the file that the 
records sought do not exist or that further efforts would be 
futile.  As such, the Board determines that the case must be 
remanded for the RO to obtain the SSA records for the veteran 
or if necessary, to find that they do not exist or that 
further efforts would be futile.  

The veteran also testified that he was seen at "DuPont" VA 
by a psychiatrist beginning in 1989, but the record discloses 
that VA records were requested only from June 1999.  
(Transcript of hearing at page 10.)  Additionally, it was 
requested at the hearing before the undersigned that updated 
VA treatment records and records of the veteran's psychiatric 
treatment as a General Motors employee be obtained.  
(Transcript of hearing at page 12.)  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran an 
updated VCAA notice letter which complies 
with the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  The RO should obtain the VA treatment 
records for the veteran for the periods 
from 1989 to June 1999 and since August 
2006.

3.  The RO should obtain the names and 
addresses of all health care providers 
who, by or on behalf of General Motors, 
evaluated or treated the veteran for a 
mental health disorder.  After securing 
the necessary release, the RO should 
attempt to obtain these records.

4.  The RO should again attempt to obtain 
from the Social Security Administration 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  If 
these records are not obtained, then the 
RO must take appropriate action to find 
that they do not exist or that further 
efforts would be futile.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2006).  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

